DETAILED REISSUE ACTION
This is a Final Rejection of Reissue Application 15/880932. This application is a broadening1 reissue application of US Patent 9,249,552 which issued from US Application 12/4493792 filed on 03 May 2010 (“Parent Application”).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action.

Impermissible Recapture—Maintained
Applicant reiterates their argument that new claims 25-36 are directed to aspects of the original disclosure overlooked during the prosecution of the original application (Remarks filed 14 June 2021, pp. 13-15); asserting that the patented claims, directed to “substantially uniplanar geogrids formed of polyethylene terephthalate”, are not generic to the “substantially uniplanar sheet-like material…being made of polyethylene terephthalate” and are therefore unrelated subject matter as required of overlooked aspects. However, in the abstract, applicant’s state:
An integral polymer grid with a plurality of interconnected, oriented polyethylene terephthalate strands and an array of openings therein is made from a polyethylene 

Further, in the summary of the invention, applicant’s disclosure at (4:1-6):
Accordingly, it is an object of the present invention to produce an integral geogrid or other geogrid structure from a polyethylene terephthalate starting material according to known process methods, such as those described in the aforementioned U.S. Pat. Nos...

and at (2:8-9):
As disclosed in the aforesaid patents, the starting sheet material is uniplanar or substantially uniplanar.

thus, sheet-like and uniplanar appear to be synonymous. Since the new “substantially uniplanar sheet-like material” claims are within the scope of the patented “substantially uniplanar geogrid” claims, they cannot represent an overlooked aspect and are therefore the claims are subject to rejection for impermissible recapture. See MPEP §1412.01(II).
Applicant further argues (Remarks p. 15) that the “sheet-like” limitation is not broadening; however; it is not the addition of the “sheet-like” limitation, but the elimination of the tensile strength and creep strain property limitation that broaden the new claims by impermissible recapture as detailed in the rejection below.
Since the new claims are not directed to overlooked aspects, the rejection under 35 USC §251 based upon impermissible recapture is maintained.

Claims 25-36 stand rejected as being based upon impermissible recapture under 35 USC §251.
MPEP §1412.02 reads, in part:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Regarding step one, the patented claims require the polyethylene terephthalate geogrid to have tensile strength and creep strain properties within the claimed ranges. The new claims do not contain these limitations. A polyethylene terephthalate geogrid with tensile strength and creep strain properties outside of the patented claims’ ranges would not have infringed the patented claims but would infringe the reissued claims; thus, the new claims are broader than the patented claims.
Regarding step two, MPEP §1412.02 continues in part (emphasis added):
Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The “original application” includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps:

1. The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application file (of the patent to be reissued) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, “[i]t does not matter whether the 
If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.

In this case, applicant (12/449379 Remarks, filed 03 August 2015 pp. 9 and 17-22) argued that the tensile strength and creep strain property limitations added to the claims (Claim Amendment, filed 08 January 2015) distinguish over the cited prior art; thus, applicant surrendered the subject matter at issue—polyethylene terephthalate geogrids with tensile strength and creep strain properties outside the claimed ranges.
Regarding step three, the new claims were not materially narrowed relative to the surrendered subject matter. The tensile and creep properties are discussed in the Abstract and at 1:17-24, 1: 36-61, 2:61-3:17, 3:42-54, 4:7-36, 6:10-64, 7:12-18; and while there is discussion of such properties being related to the material type, draw ratio, molecular weight and molecular weight distribution, there is no discussion relating the claimed physical properties to the uniplanar and/or sheet-like nature of the starting material, therefore, the addition of the limitations “substantially uniplanar” to the geogrid and to the sheet-like starting materials is not materially narrowing relative to the surrendered subject matter, as there is no connection disclosed between the omitted physical properties and the newly added “substantially planar” limitations.
Since all three steps of the test for recapture are met, broadened claims 25-36 are rejected under 35 USC §251.

Claim Objections—Maintained
Claims 17, 21 and 23 are objected to.
Applicant’s amendments to claims 17, 21, and 23, made to incorporate the changes made by the 02 February 2016 Certificate of Correction, should have been made without mark-up, since they represent patented claims. See MPEP §1453(IV)(A)
Claim 17 should recite, “A method of making a polymer mesh structure, comprising orienting a substantially uniplanar homogeneous polyethylene terephthalate starting material having holes or depressions therein into an integral geogrid having a plurality of highly oriented polyethylene terephthalate strands interconnected by partially oriented junctions to configure the holes or depressions as mesh openings, said integral geogrid having (a) a tensile strength per unit of cross-sectional area of from approximately 63N/mm2 to approximately 384N/mm2 and (b) a creep strain at 60% loading which starts out at about 0.75% and does not exceed about 1.00% after 10,000 hours loading.”
Claim 21 should recite, “The method according to claim 17, further comprising a step of manipulating a variable associated with the polyethylene terephthalate to improve resistance of the integral geogrid to hydrolysis, the variable being selected from the group consisting of carboxyl end group, molecular weight, crystallinity, orientation, surface area, temperature, pH, and cation presence.”
Claim 23 should recite, “A method of providing a stabilized soil construction, comprising: uniaxially or biaxially stretching a crystalline polyethylene terephthalate substantially uniplanar starting material having holes or depressions therein to form an integral geogrid having a plurality of highly oriented polyethylene terephthalate strands 2 to approximately 384N/mm2 and (b) a creep strain at 60% loading which starts out at about 0.75% and does not exceed about 1.00% after 10,000 hours loading; and embedding the integral geogrid in a mass of particulate material.”

Claim Objections—Withdrawn
Since the objection above is to the mark-ups and not the scope of the claims, the objection to claims 18-20, 22, and 24 have been withdrawn.

Further, applicant persuasively argues (Remarks p. 12), that the wording of claim 29 is proper and is supported by the disclosure. The objection to claim 29 has been withdrawn.

Allowable Subject Matter
Claims 1-16, 18-20, 22 and 24 are allowed.
Claims 17, 21, 23, and 25-36, while rejected or objected to as detailed above, are free of the prior art.
As with the parent application, MERCER, HEERTEN and ROLLAND, the closest prior art made of record.
MERCER, HEERTEN and ROLLAND combine to teach a similar geogrid material as claimed, but regarding claims 1-24, fail to teach or fairly suggest a polyethylene 

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,249,552 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1730, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/ELIZABETH L MCKANE/Specialist, Art Unit 3991

/Jean C. Witz/Supervisory Specialist, Art Unit 3991




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While not explicitly using the term ‘broadening’, applicant, in their 26 January 2018 reissue declaration, admits that new claims 25-36 include embodiments missing from patented claims 1-24. Further, the new claims are not limited by the physical property limitations of the patented independent claims.
        2 US Application 12/449379 was the national stage entry of PCT/US2008/001481, filed on 05 February 2008, which claimed priority to US Provisional Application 60/899658, filed on 06 February 2007.